 Case: 1:18-cv-00076-SO Doc #: 52-3 Filed: 12/20/18 1 of 1. PageID #: 1028


                                                                 FllelLfE
                    "(U112    ﬁupreme           Qinurt of Gﬁhine   ocrzu zm
                                                                                           LER
                                                                                    sur   EHEli2iJ)l§RcTOg§1i1Ht0



 Rebecca Buddenberg
                                                               Case No. 2018-1209
       V.
                                                                    ENTRY
 Robert K. Weisdack,          et al.



      This cause  here on the certiﬁcation of a state law question from the United States
                     is

District Court for theNorthern District of Ohio, Eastern Division. Upon review pursuant
to S.Ct.Prac.R. 9.05, the court will answer the following questions:


      “Does O.R.C. Sec. 2307.60 creation ofa civil cause of action for injuries based     on a
‘criminal act’ require an underlying criminal conviction?"

    “Is a criminal conviction a condition precedent to a civil claim pursuant to
                                                                                 O.R.C.
Sec. 2921.03?”

             ordered by the court that the petitioners shall file their merit brief within 40
            It is



S.Ct.Prac.R. 16.02        —
days of the date of this entry and the parties shall otherwise proceed in accordance with
                        16.04, and S.Ct.Prac.R. 9.07.

      (U.S. District Court for the Northern District of Ohio, Eastern Division; No. l:18-CV-
00522)




                                               Maureen O’Connor
                                               Chief Justice




The   Official   Case Announcement can be found at http://www.supremecourt.ohio.gov/ROD/docs/
